DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the wellhead" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  The limitation should be changed to either “the wellhead equipment”, or “the wellbore”.
Claim 19 recites the limitation "the ball launcher" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Clarification is needed.
Claim 20 recites the limitation "wellsite equipment" in line 2.  It is unclear, based on the claim language, whether applicant is referring to the wellsite equipment in claim 17 or introducing additional wellsite equipment in the wellbore.  It appears that the limitation should be changed to “the 
 Claim 21 recites the limitation "an exit of the housing" in line 2.  It is unclear, based on the claim language, whether applicant is referring to the exit of the feed tube in claim 1 or introducing an additional exit in the housing.  It appears that the limitation should be changed to “the exit of the feed tube”.
Claim 18 is rejected for being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9, 11, 16-18, 20 and 21 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Cherewyk et al. (2016/0290087).
As concerns claim 1, Cherewyk shows a ball launcher (Fig. 9) for actuating wellsite equipment at a wellsite (paragraph 0001), the wellsite having wellhead equipment (15) positioned at an inlet of a wellbore (Fig. 9), the ball launcher comprising: 
As concerns claim 9, Cherewyk shows a mounting bracket secured to the housing (Fig. 9).
As concerns claim 11, Cherewyk shows an activation system (Fig. 9) for actuating wellsite equipment at a wellsite (paragraph 0001), the wellsite having wellhead equipment (15) positioned at an inlet of a wellbore (Fig. 9), the activation system comprising: balls (30); hoisting equipment (not shown; inherent that the ball launcher would have to be positioned above the wellhead using hoisting equipment in order for the ball launcher to function as intended) positionable about the wellsite; and a ball launcher (Fig. 9) carried by the hoisting equipment, the ball launcher comprising: a housing (25, 26) comprising a hopper tube (25) and a feed tube (26), the feed tube extending at an angle from an end of the hopper tube (paragraph 0069 & 0070), a passage (24, 27) extending through the hopper tube and the feed tube to receive the balls therethrough; and a ball release positionable about the housing, the ball release comprising a feeder to selectively and sequentially release the balls from the housing 
As concerns claim 16, Cherewyk shows wherein the wellsite equipment comprises packers positioned in the wellbore at the wellsite, each of the packers having a passage to receive the balls (paragraph 0003 & 0004).
As concerns claim 17, Cherewyk shows a method (Fig. 9) of actuating wellsite equipment at a wellsite (paragraph 0001), the wellsite having wellhead equipment (15) positioned at an inlet of a wellbore (Fig. 9), the method comprising: placing balls (30) in a housing (25, 26); slowing a speed of the balls by passing the balls through an angled portion (26) of the housing (Fig. 9; paragraph 0069 & 0070); and activating the wellsite equipment by selectively and sequentially releasing the balls to drop from the housing a distance above the wellhead equipment and into the wellbore (Fig. 9; paragraph 0001 & 0043).
As concerns claim 18, Cherewyk shows connecting a housing extension (35b) to an exit of the housing and releasing the balls from the housing through the housing extension (Fig. 9).
As concerns claim 20, Cherewyk shows isolating a portion of the wellbore by passing the balls through a passage in the wellsite equipment in the wellbore and seating the balls in at least a portion of the passage in the wellsite equipment (paragraph 0001, 0003 & 0004).
As concerns claim 21, Cherewyk shows a housing extension (35b) connected to the exit of the feed tube (Fig. 9).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8, 12-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cherewyk et al. as applied to claims 1, 11 and 17 above, and further in view of Young et al. (2012/0279717).
As concerns claim 2, Cherewyk discloses the claimed invention except for wherein the ball release further comprises a drive system.  Young teaches wherein a ball release (42b) further comprises a drive system (90, 94).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Cherewyk, as taught by Young, to include a drive system for the expected benefit of controlling operation of the feeder in the ball release.  Furthermore, drive systems connected to feeders are well known in the art and the skilled person would 
As concerns claim 3, the combination teaches wherein the feeder comprises a control arm (Young: 40) and the drive system comprises a motor (Young: 90) and a gearbox (Young: 94).  The combination discloses the claimed invention except for an auger.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized an auger for the feeder in place of the control arm, since the examiner takes official notice of the equivalence of various types of feeders for their use in the art and the selection of any of these known equivalents would be within the level of ordinary skill in the art.  Thus, one of ordinary skill in the art would have recognized that using an auger for the feeder in the ball launcher would have provided predictable results and a reasonable expectation of success.  Therefore, it would have been obvious to modify the combination to obtain the invention as specified in the claim.
As concerns claim 4, the combination teaches wherein the feeder comprises a control arm (Young: 40) and the drive system comprises a motor (Young: 90).  The combination discloses the claimed invention except for a rotary wheel.  It would have been obvious to one having ordinary skill in the art before the effective filing date of 
As concerns claim 5, the combination teaches an indication unit operatively connected to the housing, the indication unit comprising an enclosure (Young: 110), a receiver (Young: paragraph 0033 & 0036), a signal indicator (Young: paragraph 0033 & 0036), and a battery (Young: 86).
As concerns claim 6, the combination teaches wherein the enclosure comprises an explosion proof chamber with an opening and a window positioned over the opening (Young: paragraph 0034).
As concerns claim 7, the combination teaches an external unit (Young: 67) comprising a charging unit connectable to the battery (Young: paragraph 0031).
As concerns claim 8, the combination teaches a ball release indicator, the ball release indicator positioned about the housing and movable to an activation position by each of the balls passing thereby (Young: Fig. 7; paragraph 0038).
As concerns claim 12, the combination teaches a remote activator (Young: 64) to send a release signal (Young: paragraph 0031 & 0038) to the ball release (Young: 42b).
As concerns claim 13, the combination teaches an indication unit comprising a receiver (Young: 84) to receive the release signal and a driver (Young: 90, 94) coupled to the receiver, the driver comprising a motor (Young: 90) to drive the feeder (Young: 40) in response to the release signal.
As concerns claim 14, the combination teaches an external unit (Young: 67) in communication with the remote activator.
As concerns claim 15, the combination teaches a surface unit (Young: 64) coupled to the ball release (Young: 42b), the surface unit comprising a processor, a database, and a transceiver (Young: paragraph 0031, 0036 & 0038).
As concerns claim 19, the combination teaches wherein the selectively releasing further comprises sending an activation signal (Young: paragraph 0031 & 0038) from a remote location (Young: 64) to the ball launcher (Young: 30b).
Response to Arguments
Applicant's arguments filed 12/09/2020 have been fully considered but they are not persuasive.  In response to applicant’s argument that Cherewyk does not teach wherein the housing is disconnected from the wellhead equipment and wherein the feed tube has an exit a distance above the wellhead equipment to release the balls therethrough, the examiner respectfully disagrees.  Cherewyk shows wherein the housing (25, 26) is disconnected from the wellhead equipment (15) and wherein the feed tube (26) has an exit a distance above the wellhead equipment (15) to release the balls (30) therethrough.  In other words, Cherewyk teaches wherein the housing (25, 26) is connected to a gate valve (35b), which extends to the wellhead equipment (15) and wherein the feed tube (26) has an exit adjacent the gate valve (35b) at a position above the .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653.  The examiner can normally be reached on Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW R BUCK/Primary Examiner, Art Unit 3679